DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention III (Claims 150-154) in the reply filed on 03/23/2022 is acknowledged.
Claims 129-149 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 150-154 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 150-153 are directed to a method.
Claim 154 is directed to an apparatus.
Therefore, claims 150-154 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claim 150		A mobile Internet-based integrated vehicle energy replenishment method, comprising: 
obtaining and updating basic information of energy replenishment resources; 
obtaining valet energy replenishment request information; 
allocating an energy replenishment resource corresponding to the valet energy replenishment request information according to the obtained valet energy replenishment request information and the latest working states of the energy replenishment resources in the basic information of the energy replenishment resources, generating an energy replenishment order, and sending the energy replenishment order to the second terminal; and 
the second terminal generating a valet energy replenishment action guidance according to the received energy replenishment order.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “obtaining and updating basic information”, “obtaining valet energy replenishment request information”, and “allocating an energy replenishment resource” in the context of this claim encompasses a person looking at data collected and forming a simple judgment of allocating resource. Accordingly, the claims recite at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
Claim 150		A mobile Internet-based integrated vehicle energy replenishment method, comprising: 
obtaining and updating basic information of energy replenishment resources; 
obtaining valet energy replenishment request information; 
allocating an energy replenishment resource corresponding to the valet energy replenishment request information according to the obtained valet energy replenishment request information and the latest working states of the energy replenishment resources in the basic information of the energy replenishment resources, generating an energy replenishment order, and sending the energy replenishment order to the second terminal; and 
the second terminal generating a valet energy replenishment action guidance according to the received energy replenishment order.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “generating an energy replenishment order”, “send the energy replenishment order” and “the second terminal generating guidance”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (controller) to perform the process. In particular, the generating step and the sending step, are recited at a high level of generality (i.e. as a general means of generating an order, send the order to a computer), and amounts to mere data generating and transmission, which is a form of insignificant extra-solution activity. Lastly, the “second terminal” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose data generating and transmission environment. The apparatus is recited at a high level of generality and merely automates the generating and sending steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 150 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a terminal to perform the obtaining, updating, allocating, generating and sending… amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitation of obtaining, updating, allocating, generating and sending, the examiner submits that these limitation is insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “generating order” and “sending order” are well-understood, routine, and conventional activities because they are generic computer functions. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Dependent claims 151-154 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 151-154 are not patent eligible under the same rationale as provided for in the rejection of claim 150.
Therefore, claims 150-154 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 150-154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 150-153 are directed to a method, but the limitation “the second terminal generating” is not a method step, therefore, claims 150-153 are indefinite. 
Claim 154 depends on claim 150, which also is indefinite.
Claim 150 recites the limitation "the second terminal".  There is insufficient antecedent basis for this limitation in the claim, because it is unclear which terminal the limitation referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 150-151 and 153-154 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2018/0281613 A1).
As to claim 150, Yu discloses a mobile Internet-based integrated vehicle energy replenishment method, (Abstract) comprising: obtaining and updating basic information of energy replenishment resources (para. 0016); obtaining valet energy replenishment request information (para. 0012-0014); allocating an energy replenishment resource corresponding to the valet energy replenishment request information according to the obtained valet energy replenishment request information and the latest working states of the energy replenishment resources in the basic information of the energy replenishment resources (para. 0017, 0020), generating an energy replenishment order (para. 0014), and sending the energy replenishment order to the second terminal (para. 0018-0019); and the second terminal generating a valet energy replenishment action guidance according to the received energy replenishment order (para. 0022-0023, 0043).
As to claim 151, Yu further discloses wherein the valet energy replenishment request information is inputted from a first terminal (para. 0012), or is actively generated through an energy replenishment demand analysis, wherein the energy replenishment demand analysis comprises: analyzing and actively generating energy replenishment demand information according to user history energy replenishment behavior information and a set energy replenishment resource scheduling policy, and using the generated energy replenishment demand information to as the valet energy replenishment request information (or makes the rest of limitation optional).
As to claim 153, Yu further discloses wherein the valet energy replenishment action guidance is: an information guidance, performed according to the energy replenishment order, of searching for a vehicle to be replenished with energy, driving the vehicle to be replenished with energy to a stationary power replenishment resource, replenishing the vehicle with energy, and returning the vehicle that has been replenished with energy to an original vehicle pick-up location; or, wherein the valet energy replenishment action guidance is: an information guidance, performed according to the energy replenishment order, of moving a non-stationary power replenishment resource to the vicinity of a vehicle to be replenished with energy, replenishing the vehicle with energy, completing the energy replenishment the vehicle, and moving the non-stationary power replenishment resource to a specified location after completing the service (para. 0022-0023, 0043-0053).
As to claim 154, Yu further discloses a mobile Internet-based integrated vehicle energy replenishment system, which comprises a processor (Fig. 1) adapted to execute various programs; and a storage apparatus adapted to store a plurality of programs (Fig. 1, rescued vehicle APP); wherein the programs are adapted to be loaded by the processor and to implement: the content of a mobile Internet-based integrated vehicle energy replenishment method (Fig. 1-2) of claim 150.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 152 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Varughese et al (US 2014/0052368 A1).
As to claim 152, Yu does not explicitly disclose energy replenishment reminding. However, Varughese teaches energy replenishment reminding comprising the following steps: acquiring basic information of a vehicle (Fig. 4, step 72) and basic information of a user (Fig. 4, step 70) using the vehicle at a set acquisition frequency (Fig. 4, loop from 82-72), wherein the basic information of the vehicle includes an available driving range of the vehicle (Fig. 4, step 74), a real-time location of the vehicle (para. 0019) and the real-time remaining energy (Fig 4, step 72), and the basic information of the user using the vehicle includes a next possible destination (Fig. 1), and a departure time; calculating an estimated driving range of the vehicle and the available driving range of the vehicle according to the basic information of the vehicle and the basic information of the user using the vehicle, performing an energy replenishment judgment, and generating an energy replenishment reminder information when the difference between the available driving range of the vehicle and the estimated driving range of the vehicle is less than a set threshold (Fig. 4, step 76, 78, 82, 84); and sending energy replenishment reminder information to the first terminal for performing the energy replenishment reminding (Fig. 4, step 96, 102). Therefore, given the teaching of Varughese, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the method of Yu by incorporating the feature of energy replenishment reminder, to remind the driver/user to refuel/replenish before reaching the destination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661